MEMORANDUM DECISION
                                                                              Mar 19 2015, 9:56 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Stanley F. Wruble III                                    Gregory F. Zoeller
      Wruble & Associates                                      Attorney General of Indiana
      South Bend, Indiana
                                                               Graham T. Youngs
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jamie Rice,                                              March 19, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               71A03-1407-CR-265
              v.                                               Appeal from the St. Joseph Superior
                                                               Court
                                                               The Honorable John M. Marnocha,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Cause No. 71D02-1404-FD-23




      Bradford, Judge.



                                            Case Summary
[1]   On the evening of January 13, 2014, Appellant-Defendant Jamie Rice went to

      the home of his ex-girlfriend, Kelly Hostetler. Upon arriving at Hostetler’s

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015       Page 1 of 9
      home, Rice went into Hostetler’s detached garage and rifled through her

      unlocked vehicle. Rice took the car key out of the ignition, a makeup bag

      containing makeup, and two medication bottles out of the vehicle and placed

      the items in his pockets. Rice left Hostetler’s property once she detected his

      presence. Appellee-Plaintiff the State of Indiana (“the State”) subsequently

      charged Rice with Class D felony theft. Rice was convicted of this charge

      following a jury trial. The trial court subsequently sentenced him to a term of

      three years, with two years served in community corrections and one year

      suspended to probation.


[2]   On appeal, Rice contends that the State failed to present sufficient evidence to

      sustain his conviction. Concluding otherwise, we affirm.



                            Facts and Procedural History
[3]   Rice and Hostetler had been involved in a romantic relationship. However, as

      of January 13, 2014, Rice no longer lived with Hostetler and was “not allowed”

      to be at Hostetler’s residence. Tr. p. 123. At approximately 6:30 p.m. on

      January 13, 2014, Rice went to Hostetler’s home. Upon arriving at Hostetler’s

      home, Rice parked his moped near Hostetler’s back porch and entered

      Hostetler’s detached garage without first knocking on any of the doors of

      Hostetler’s home.


[4]   Hostetler’s 2006 Chevy Malibu was parked, unlocked, inside her garage.

      Hostetler had left her key to the vehicle inside the vehicle. She had also left two


      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 2 of 9
      different medications, one of which she took three times a day, papers, clothing,

      and a makeup bag containing makeup in her vehicle. None of Rice’s

      possessions where in the vehicle. Hostetler had not given Rice permission to

      enter her garage or to take any of her personal possessions from her vehicle.


[5]   At some point, Hostetler walked through the kitchen of her home and noticed

      that a light was on in her garage. Hostetler had not left the light on in her

      garage. Hostetler also saw Rice’s moped near her back porch. Hostetler, who

      had not given Rice permission to enter her garage, then “opened the door and

      … yelled out the door … ‘Jamie, you need to get out of my garage, you need to

      leave, you’re not allowed to be here.’” Tr. p. 125.


[6]   Hostetler “instantly” shut the door to her home after Rice appeared from within

      the garage because she did not “feel safe around [Rice].” Tr. p. 125. Hostetler

      was also concerned about arguing with Rice in front of her children, who were

      inside her home. Hostetler had previously seen Rice upset and believed that he

      appeared upset on January 13, 2014. Hostetler threatened to call the police if

      Rice did not leave her property. Rice initially appeared to be leaving, but

      turned around and “started screaming” at Hostetler. Tr. p. 143. Hostetler then

      called the police.


[7]   Lakeville Police Officer Jess Fisher and Police Chief Patrick Howard responded

      to Hostetler’s call. Hostetler informed Officer Fisher and Chief Howard that

      Rice had likely traveled to his father’s house, which was located approximately

      three miles from Hostetler’s home. Upon arriving at Rice’s father’s home,


      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 3 of 9
      Officer Fisher and Chief Howard observed Rice through a window in the

      garage. Rice was parking his moped. When Officer Fisher and Chief Howard

      knocked on the garage door, identified themselves, and asked to speak with

      Rice, Rice retorted “Who the ‘F’ is it?” Tr. p. 154. Officer Fisher and Chief

      Howard identified themselves three times before Rice’s father came out of the

      house and opened the garage door. Rice then met with Officer Fisher and

      Chief Howard. Rice “seemed agitated,” smelled of alcohol, and acted

      aggressively toward Officer Fisher and Chief Howard. Tr. p. 154.


[8]   Officer Fisher and Chief Howard placed Rice in handcuffs and informed him of

      his Miranda1 rights. Rice admitted to Officer Fisher and Chief Howard that he

      went to Hostetler’s home “to try to get his stuff.” Tr. p. 157. Rice was

      “uncooperative” and “aggressive” as he was led to the patrol vehicle. Tr. p.

      163. Before Rice was placed in the patrol vehicle, Officer Fisher searched

      Rice’s person. During this search, Officer Fisher found makeup, a car key, and

      two bottles of medication. Both of the bottles of medication had Hostetler’s

      name on them.


[9]   On January 15, 2014, the State charged Rice with Class D felony theft and

      Class D felony intimidation. Following a jury trial, Rice was found guilty of

      Class D felony theft and not guilty of Class D felony intimidation. On July 2,

      2014, the trial court sentenced Rice to three years, with two years served in




              1
                  See Miranda v. Arizona, 384 U.S. 436 (1966).

      Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 4 of 9
       community corrections and one year suspended to probation. This appeal

       follows.



                                 Discussion and Decision
[10]   Rice contends that the evidence is insufficient to sustain his conviction for Class

       D felony theft.

                When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative evidence
                and reasonable inferences supporting the verdict. It is the fact-finder’s
                role, not that of appellate courts, to assess witness credibility and
                weigh the evidence to determine whether it is sufficient to support a
                conviction. To preserve this structure, when appellate courts are
                confronted with conflicting evidence, they must consider it most
                favorably to the trial court’s ruling. Appellate courts affirm the
                conviction unless no reasonable fact-finder could find the elements of
                the crime proven beyond a reasonable doubt. It is therefore not
                necessary that the evidence overcome every reasonable hypothesis of
                innocence. The evidence is sufficient if an inference may reasonably
                be drawn from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).




       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 5 of 9
[11]   In charging Rice with Class D felony theft, the State alleged that “[o]n or about

       the 13th day of January, 2014, … [Rice] did knowingly exert unauthorized

       control over the property of [Hostetler], to-wit: various items of personal

       property, by possessing same, with the intent to deprive [Hostetler] of any part

       of the use or value of the property.” Appellant’s App. p. 141. The offense of

       theft is governed by Indiana Code section 35-42-4-2, which, on the date in

       question, read as follows: “(a) A person who knowingly or intentionally exerts

       unauthorized control over property of another person with intent to deprive the

       other person of any part of its value or use, commits theft, a Class D felony.”

       Thus, in order to prove that Rice committed theft, the State had to show that

       Rice (1) knowingly exerted unauthorized control (2) over the personal property

       of Hostetler, (3) with the intent to deprive Hostetler of the property’s value or

       use.


[12]   In challenging the sufficiency of the evidence to sustain his theft conviction,

       Rice concedes that, at the time the items in question were recovered, the items

       were found in his possession. He argues, however, that the State failed to prove

       that he intended to deprive Hostetler of her possessions.

               “Intent” is “a mental function, and without a confession, it must be
               determined from a consideration of the conduct and the natural
               consequences of the conduct giving rise to the charge that the
               defendant committed theft.” Duren v. State, 720 N.E.2d 1198, 1202
               (Ind. Ct. App. 1999) (quoting Brant v. State, 535 N.E.2d 189, 191 (Ind.
               Ct. App. 1989)), trans. denied. Accordingly, intent may be proven by
               circumstantial evidence, and it may be inferred from a defendant’s
               conduct and the natural and usual sequence to which such conduct



       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 6 of 9
               logically and reasonably points. Duren, 720 N.E.2d at 1201.


       Long v. State, 867 N.E.2d 606, 614 (Ind. Ct. App. 2007). On appeal, a court

       “need not find that the circumstantial evidence is adequate to overcome every

       reasonable hypothesis of innocence but only that an inference may reasonably

       be drawn therefrom which supports the verdict.” Lovell v. State, 474 N.E.2d
505, 507 (Ind. 1985) (citing McCann v. State, 466 N.E.2d 421, 423 (Ind. 1984)).


[13]   Upon review, we conclude that the State presented sufficient evidence from

       which the jury could reasonably infer that Rice intended to deprive Hostetler of

       the value and use of her personal possessions, i.e., her makeup bag, car keys,

       and medications. The record demonstrates that as of January 13, 2014, Rice no

       longer lived with Hostetler and was “not allowed” to be at Hostetler’s

       residence. Tr. p. 123. Although Rice claimed he went to Hostetler’s residence

       on the night in question because he wanted to speak to Hostetler or to “try to

       get his stuff”, tr. p. 157, Rice sought to avoid detection by parking his moped

       near Hostetler’s back porch and entering Hostetler’s detached garage without

       first knocking on any of the doors of Hostetler’s home. Hostetler only noticed

       Rice’s presence because she happened to be walking through the kitchen of her

       home when she noticed that a light was on in her garage and saw Rice’s moped

       near her back porch. Hostetler, who had not given Rice permission to enter her

       garage, then “opened the door and … yelled out the door … ‘Jamie, you need

       to get out of my garage, you need to leave, you’re not allowed to be here.’” Tr.

       p. 125. By the time Rice left Hostetler’s garage, he had placed Hostetler’s



       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 7 of 9
       possessions in his pockets. He then returned to his father’s home, taking

       Hostetler’s possessions with him.


[14]   We have previously concluded that taking someone’s property from their house

       and hiding it in your own vehicle is evidence of intent to deprive that person of

       her use of the property. McIntosh v. State, 638 N.E.2d 1269, 1277-78 (Ind. Ct.

       App. 1994). We can think of no reason why taking someone’s property out of

       the person’s vehicle, without the person’s permission, and taking it to the

       residence where you are living would not similarly be evidence of intent to

       deprive that person of her use of her property. Accordingly, because Rice took

       Hostetler’s property from her vehicle without permission, placed the property in

       his pockets, removed it from Hostetler’s garage, and took it to his father’s

       home, we conclude that the State provided sufficient evidence from which the

       jury could reasonably infer that Rice intended to deprive Hostetler of the value

       and use of her property. Rice’s claim to the contrary effectively amounts to an

       invitation to reweigh the evidence, which we will not do. See Stewart, 768
N.E.2d at 435.2




               2
                 Furthermore, to the extent that Rice argues that the evidence is insufficient to
       sustain his conviction because the State failed to prove motive, we conclude that because
       motive was not included in the statutory element of theft, the State was not required to prove
       motive in order to obtain a conviction. See generally Coates v. State, 534 N.E.2d 1087, 1093
       (Ind. 1989) (providing that “[m]otive is not an element of robbery and, therefore, is not
       required to be proven for a conviction”); Armstrong v. State, 429 N.E.2d 647, 654 (Ind. 1982)
       (providing that the fact that the evidence showed no motive for the appellant to kill the victim
       does not negate any element of the crime of attempted murder because motive is not an
       element of murder).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 8 of 9
[15]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1407-CR-265 | March 19, 2015   Page 9 of 9